United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-1811
                          ___________________________

         Jovanna N. Snider-Carpenter; Bethany Thompson; J. T., a minor

                        lllllllllllllllllllll Plaintiffs - Appellants

                                             v.

 City of Dixon, Missouri; Cliffty Yoakum; Sabrina Sinclair; Ronald Mayo; Janet
   Mayo; A. Johnson; Dixon Realty Leasing Co., Inc., a Missouri Corporation

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: November 14, 2012
                               Filed: April 3, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BEAM, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      JoVanna Snider-Carpenter, Bethany Thompson, and J.T., through her mother,
Thompson, (collectively, "plaintiffs") brought suit against the City of Dixon,
Missouri; City Marshal Cliffty Yoakum, in his official and individual capacity; City
of Dixon Police Officer Sabrina Sinclair, in her official and individual capacity; City
of Dixon Police Officer Andy Johnson, in his official capacity only; landlords Ronald
and Janet Mayo, and Dixon Realty Leasing Co, Inc. ("Dixon Realty").1 The plaintiffs
sued the defendants under § 1983 for constitutional-rights violations and for violation
of their rights under the Fair Housing Act (FHA), 42 U.S.C. § 3601 et seq.

         Count I of the plaintiffs' first amended complaint alleged that the "[d]efendants
. . . violated [Snider-Carpenter's] [c]onstitutional [r]ight under the Fourth Amendment
to quiet enjoyment of her property and/or equal protection/due process of the laws."
Count II alleged that the "[d]efendants . . . violated [Thompson's and J.T.'s]
[c]onstitutional [r]ight to quiet enjoyment of [their] property and/or equal protection
of the laws." Count III alleged that the defendants violated Snider-Carpenter's,
Thompson's, and J.T.'s rights under the FHA.

       The plaintiffs appeal from the district court's order purportedly dismissing all
of their claims and its order granting the defendants' motion for sanctions. But we
conclude that the FHA claim against the Mayo Defendants remains; therefore, we lack
a final, appealable order. See Fed. R. Civ. P. 54(b) (providing any order that
adjudicates fewer than all claims does not end an action as to any claims or parties).

       Only the Dixon Defendants moved for summary judgment on all counts. The
Mayo Defendants did not move for summary judgment. The plaintiffs moved "for
summary judgment and/or orders pursuant to this Court's equitable powers over
matters brought pursuant to 42 U.S.C. § 1983 or the specific grant of power pursuant
to the Fair Housing Act." (Emphasis added.)




      1
       We hereinafter refer to City of Dixon, Missouri; City Marshal Yoakum; Officer
Sinclair; and Officer Johnson collectively as "Dixon Defendants." We hereinafter refer
to the Mayos and Dixon Realty as "Mayo Defendants." We hereinafter refer to the
Dixon Defendants and the Mayo Defendants collectively as "defendants."

                                           -2-
      The introductory paragraph of the district court's order ruling on these motions
provides:

            Before the Court is Plaintiffs' Motion for Partial Summary
      Judgment (Doc. 105) and Dixon Defendants' Motion for Summary
      Judgment (Doc. 110). After careful consideration, this Court GRANTS
      Dixon Defendants' motion and DENIES Plaintiffs' motion. Furthermore,
      this Court dismisses any constitutional claims Plaintiffs may have
      brought against the Mayo Defendants sua sponte.

(Emphasis added.) Thus, the district court granted summary judgment to the Dixon
Defendants on all claims. But it only sua sponte dismissed the "constitutional claims"
against the Mayo Defendants, not the FHA claim.

      The concluding paragraph of the order reinforces the district court's
introductory paragraph, stating:

             The long and short of it is that though Plaintiffs may very well
      have state law claims against the Mayos, such claims do not constitute
      violations of their federal constitutional rights. Moreover, any mistake
      Yoakum or Sinclair may have made when performing their duties was
      merely a mistake or, at most, a negligent action and, thus, does not
      constitute an action that was "plainly incompetent" or a "knowing
      violation of the law." For these reasons and the reasons set forth above,
      this Court GRANTS Dixon Defendants' motion for summary judgment
      and DENIES Plaintiffs' motion for partial summary judgment. This
      Court further dismisses any constitutional claims Plaintiffs may have
      brought against the Mayo Defendants sua sponte. All said dismissals are
      WITH PREJUDICE.

(Emphasis added.)




                                         -3-
      Again, the district court indicated that it was granting summary judgment to the
Dixon Defendants on all claims but only sua sponte dismissing the "constitutional
claims" against the Mayo Defendants. It did not sua sponte dismiss the FHA claim
against the Mayo Defendants.

      Prior to its conclusion, the district court included a terse paragraph discussing
the FHA claim, which provides:

             Plaintiffs also bring a claim for relief under the Fair Housing Act.
      The Fair Housing Act makes it unlawful to refuse to rent or sell a
      dwelling to any person because of race, color, religion, sex, familial
      status, or national origin. 42 U.S.C. § 3604(a). It is undisputed that,
      according to Thompson, Ron Mayo offered Thompson $100,000.00 and
      a bank account for her daughter. However, Plaintiffs set forth no
      evidence that these sexual advances resulted in the Mayos refusing to
      rent her an apartment. In fact, as stated above, the Thompsons moved out
      of their apartment on their own. Moreover, Plaintiffs have set forth no
      evidence that Snider-Carpenter was the victim of any type of
      discrimination and that discrimination was, in fact, the reason that she
      was allegedly forced to leave her apartment. For these reasons, summary
      judgment can be granted in favor of Defendants on this claim.

(Emphasis added.)

        This paragraph does not evince a clear intent by the district court to render
judgment in the Mayo Defendants' favor on the FHA claim. The district court stated
that it was granting summary judgment to the "Defendants"—which would include not
only the Dixon Defendants but also the Mayo Defendants. But three factors lead to the
conclusion that the district court was not granting summary judgment in the Mayo
Defendants' favor on the FHA claim. First, the district court referred to the
"undisputed" fact that "Ron Mayo offered Thompson $100,000.00 and a bank account
for her daughter." But this "fact" was only "undisputed" as between the Dixon


                                         -4-
Defendants and the plaintiffs, as indicated in the Dixon Defendants' statement of
material facts in support of their motion for summary judgment and the plaintiffs'
statement of material facts in opposition to the motion. The Mayo Defendants never
moved for summary judgment; therefore, as between the Mayo Defendants and the
plaintiffs, this fact remains disputed.

       Second, the district court did not address whether the plaintiffs provided
supporting evidence for the other allegations related to their FHA claim against the
Mayo Defendants. See Fed. R. Civ. P. 56(c). Specifically, the court did not discuss
¶¶ 33–35 and 37–39 of the plaintiffs' amended complaint concerning Ronald Mayo's
alleged conduct toward the plaintiffs. Nor did the court determine whether genuine
issues of material fact exist as to these allegations or whether these allegations stated
a claim under the FHA. See Quigley v. Winter, 598 F.3d 938, 946–49 (8th Cir. 2010)
(examining claims of hostile housing environment created by sexual harassment;
"quid pro quo" sexual harassment; coercion, intimidation, and interference; and
discriminatory housing practices under the FHA).

        Third, the district court stated that it was granting "summary judgment" on the
FHA claim, as opposed to sua sponte dismissing it. The Dixon Defendants are the
only defendants that moved for summary judgment. By contrast, in resolving the
plaintiffs' constitutional claims in favor of the Mayo Defendants, the court indicated
that it was sua sponte dismissing such claims.

       Thus, we conclude that, read in its entirety, the district court's discussion of the
plaintiffs' FHA claim indicates that the court was not sua sponte dismissing the FHA
claim against the Mayo Defendants. The paragraph is not clear and, when read in
harmony with the introductory and concluding paragraphs of the district court's order,
leaves some questions unresolved.




                                           -5-
        The district court's order did not end the litigation on the merits because the
FHA claim against the Mayo Defendants remains. See Fed. R. Civ. P. 54(b).
Furthermore, the district court's amended judgment purporting to dismiss all claims
against the Mayo Defendants is inconsistent with its order. The district court entered
its first judgment on March 16, 2012, and its amended judgment on March 19, 2012.
The first judgment is consistent with the order's introductory and concluding
paragraphs, providing:

      After careful consideration, Dixon Defendants' Motion for Summary
      Judgment (Doc. 110) was GRANTED and Plaintiffs' Motion for Partial
      Summary Judgment (Doc. 105) was DENIED. The Court further
      dismissed any constitutional claims Plaintiffs may have brought against
      the Mayo Defendants sua sponte. All said dismissals are WITH
      PREJUDICE.

(Emphasis added.)

      But the amended judgment, inconsistent with the introductory and conclusory
paragraphs of the district court's order, provides:

      After careful consideration, Dixon Defendants' Motion for Summary
      Judgment (Doc. 110) was GRANTED and Plaintiffs' Motion for Partial
      Summary Judgment (Doc. 105) was DENIED. The Court further
      dismissed any claims Plaintiffs may have brought against the Mayo
      Defendants sua sponte. All said dismissals are WITH PREJUDICE.

(Emphasis added.)

       The district court's amended judgment "purporting to render judgment for [the
Mayo Defendants on all claims] is inconsistent with the [district court's order], which
did not resolve all claims between the parties." See United States v. Tri-State Grp.,
Inc., No. 07-3525, 2009 WL 323127, at *1 (6th Cir. Feb. 11, 2009) (unpublished per

                                         -6-
curiam). The FHA claim against the Mayo Defendants remains pending. See Hunt v.
Hopkins, 266 F.3d 934, 936 (8th Cir. 2001) (explaining that "[a] district court decision
is not final, and thus not appealable," where "there is no clear and unequivocal
manifestation by the district court that the case [is] finished"). Therefore, we must
dismiss the appeal for lack of jurisdiction. See 28 U.S.C. § 1291 (stating that "[t]he
courts of appeals . . . shall have jurisdiction of appeals from all final decisions of the
district courts"); Fed. R. Civ. P. 54(b). We dismiss the appeal and remand the matter
to the district court so that it may specifically address the plaintiffs' FHA claim against
the Mayo Defendants or otherwise hold further proceedings consistent with this
opinion.
                           ______________________________




                                           -7-